Citation Nr: 1048365	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  05-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased rating for asthma, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1999 to July 
2001.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the RO that 
granted service connection for asthma evaluated as 0 percent 
(noncompensable) disabling effective July 7, 2001.  
Correspondence received from the Veteran in February 2004 was 
accepted by the Board as a substantive appeal, in lieu of VA Form 
9, for a higher initial rating.

In January 2004, the RO increased the disability evaluation to 
10 percent for asthma, effective July 7, 2001.

Because higher evaluations are available for asthma, and the 
Veteran is presumed to seek the maximum available benefit for a 
disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In September 2008, the Board remanded the matter for additional 
development. VA substantially complied with the previous remand 
directives. 

The Court has recently held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  The Board notes that the 
Veteran either continues to work or attends school, and has not 
alleged that his asthma prevents him from obtaining or 
maintaining substantially gainful employment.  The matter is not 
raised by the record, and the Board finds it unnecessary to 
remand the matter for further action.




FINDINGS OF FACT

1.  For the period from July 7, 2001, to April 8, 2003, the 
Veteran's asthma has required the use of intermittent 
inhalational or oral bronchodilator therapy; the worse pulmonary 
function testing (post-bronchodilator) revealed a FEV-1 of 108 
percent predicted, and a FEV-1/FVC of 89 percent.  An FEV-1 of 56 
to 70 percent predicted, or; a FEV-1/ FVC of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication, have not been 
objectively demonstrated.

2.  Resolving all doubt in the Veteran's favor, for the period 
from April 9, 2003, to December 30, 2003, the Veteran's asthma 
required the use of inhalational anti-inflammatory medication; an 
FEV-1 of less than 40 percent predicted, or; a FEV-1/ FVC of less 
than 40 to 55 percent predicted, or; at least monthly visits to a 
physician for required care of exacerbations, or; intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids, have not been objectively 
demonstrated.

3.  For the period from December 31, 2003, the Veteran's asthma 
has required the use of intermittent inhalational or oral 
bronchodilator therapy; the worse pulmonary function testing 
(post-bronchodilator) revealed a FEV-1 of 108 percent predicted, 
and a FEV-1/FVC of 89 percent.  An FEV-1 of 56 to 70 percent 
predicted, or; a FEV-1/ FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication, have not been objectively 
demonstrated.


CONCLUSIONS OF LAW

1.  For the period from July 7, 2001, to April 8, 2003, the 
criteria for a disability rating in excess of 10 percent for 
asthma are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6602 
(2010).

2.  The criteria for a 30 percent disability evaluation for 
asthma, for the period from April 9, 2003, to December 30, 2003, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6602 (2010).

3.  For the period from December 31, 2003, the criteria for a 
disability rating in excess of 10 percent for asthma are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.97, Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through November 2003 and October 2008 letters, the RO notified 
the Veteran of elements of a claim for a higher rating and the 
evidence needed to establish each element.   These documents 
served to provide notice of the information and evidence needed 
to substantiate the claim.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the October 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the Veteran has appealed for a higher initial 
disability rating assigned following the grant of service 
connection.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim for 
an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
the claim on appeal, reports of which are of record and are 
adequate for rating purposes.  A September 2009 letter also 
informed the Veteran that processing of his claim would continue 
and be based on the evidence of record, if he failed to appear 
for scheduled examinations.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).



II.  Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Where the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

Service connection has been established for asthma, effective 
July 7, 2001.  The RO assigned a 10 percent disability rating 
under 38 C.F.R. § 4.97, Diagnostic Code 6602.

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent 
rating is warranted for bronchial asthma if the following 
findings are demonstrated:  a forced expiratory volume in one 
second (FEV-1) of 71 to 80 percent predicted, or; a force 
expiratory volume in one second to forced vital capacity ratio 
(FEV-1/forced ventilatory capacity (FVC)) of 71 to 80 percent, 
or; intermittent inhalational or oral bronchodilator therapy. 

A 30 percent rating is warranted for bronchial asthma if the 
following findings are demonstrated:  an FEV-1 of 56 to 70 
percent predicted, or; a FEV-1/ FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  

A 60 percent rating is warranted for bronchial asthma if the 
following findings are demonstrated: an FEV-1 of 40 to 55 percent 
predicted, or; a FEV-1/ FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of exacerbations, 
or; intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent of 
predicted value, or; a FEV-1/FVC of less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.  38 
C.F.R. § 4.97, Diagnostic Code 6602.

During a November 2001 VA examination, the Veteran reported that 
he had problems breathing with exercise and marching in service.  
His medical history reflects that the Veteran had no emergency 
room visits, no hospitalization, and no nebulizer treatments 
while in service.  He was permanently profiled from all exercise.  
Following his service discharge, the Veteran indicated that he 
had not had much physical activity so his asthma was not really 
giving him much trouble.  The Veteran reported that he limited 
himself, as far as physical activity.  Current symptoms included 
some wheezing and tightness of the chest.  He did not currently 
use a metered dose inhaler, and is a nonsmoker.  The Veteran 
reported working in construction building homes, which is a 
temporary job for him.  He was intending to start school in a 
couple of months.  He had no work loss secondary to his asthma.

On examination, the Veteran's heart had a regular rate and 
rhythm, with no murmurs, rubs, or gallops; chest was clear to 
auscultation.  There was no accessory muscle use.  Pulmonary 
function testing (post-bronchodilator) revealed a FEV-1 of 112 
percent predicted, and a FEV-1/FVC of 87 percent; spirometry was 
within normal limits.  Supplemental oxygen was not needed.  Chest 
X-rays revealed mild chronic bronchitis.  The examiner noted that 
the Veteran was on no current medications.

Private treatment records, received in July 2003, reflect that 
the Veteran was prescribed Albuterol (a metered dose inhaler) and 
Flovent (a corticosteroid) in April 2002; and that he reported 
using these medications approximately once per week in September 
2002.

On April 9, 2003, the Veteran presented for asthma exacerbation 
over the prior two weeks, with some wheezing and a bit of 
coughing and severe shortness of breath.  He had not used any 
inhalers in two months.  His physician re-initiated Advair 
(inhalation anti-inflammation) 100/50 one puff twice daily, and 
refilled Albuterol.  The physician noted that if the Veteran 
still had wheezing more than once or twice weekly, he was to 
return for more aggressive treatment and/or change in medication.

The report of VA examination on December 30, 2003 reveals that 
the Veteran had shortness of breath on any kind of movement.  His 
asthma awakened him once a month in bed, and he had attacks 
whenever he did any physical activity.  The Veteran reported that 
he was on no treatment by oxygen at the time, and that his 
incapacitation lasted from one to two hours and drained his 
energy.  The Veteran required no bed rest and did not go to the 
doctor with an attack.

On examination, the Veteran had chest wheezes, rhonchi, and rales 
to auscultation.  There was no pain to percussion; inspection of 
the chest was normal, with no masses and no growths and no scars.  
The right and left lung were wheezing on any kind of inspiration.  
Pulmonary function testing (post-bronchodilator) revealed a FEV-1 
of 108 percent predicted, and a FEV-1/FVC of 89 percent; 
spirometry was within normal limits.  The examiner noted that the 
Veteran gave a good testing effort.  A chest X-ray was normal.
  
In February 2004, the Veteran reported that he had lots of 
problems with asthma just prior to Christmas in 2003; and that he 
was on medication at the time of the December 2003 VA 
examination.  There was no indication that it was on a daily 
basis or that medication was used after the examination.   

In March 2005, the Veteran reported that he used inhalational 
therapy almost on a daily basis.  He did not use it every day, 
but used it when he had to.  The Veteran contended that his 
asthma severely limited his ability "to live a normal life."  
The Veteran also reported that it was hard to find a job when you 
tell the employer that you have energy-induced asthma.  He stated 
that his asthma was not like most asthma conditions.  Although he 
was fairly comfortable and was able to function if he did no 
physical work, this did not mean that he could perform physical 
labor at a job.

In this case, the Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  He is also competent to 
report symptoms of asthma both during and after service.  
Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is 
competent to describe his symptoms and their effects on 
employment.  His statements have been consistent with the medical 
evidence of record, and are probative for resolving the matter on 
appeal.

The Board's March 2008 remand required an examination for 
purposes of determining whether the Veteran was currently 
prescribed any inhalational anti-inflammatory medication; and to 
determine the current severity of his asthma.

Following the Board's remand a VA medical center attempted to 
schedule the Veteran for an examination as directed by the 
Board's remand.  The Veteran refused an examination at the VA 
facility in March 2009.  In September 2009, another VA medical 
center attempted to schedule the Veteran for an examination, but 
the Veteran did not report for the examination scheduled in 
January 2010.

In March 2010, a VA physician reviewed the Veteran's medical 
records and found no evidence of currently prescribed medications 
from VA.
  
The duty to assist the Veteran in the development of evidence 
pertinent to his claim is not a "one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In an original claim, where a claimant fails to report without 
good cause for a necessary examination, the claim will be decided 
on the basis of the evidence of record.  38 C.F.R. § 3.655(a), 
(b).

Post-bronchodilator studies are required when pulmonary function 
testing is done for disability evaluation purposes.  38 C.F.R. 
§ 4.96(d).

Here, except for the period from April 9, 2003, to December 30, 
2003, the evidence of record supports no more that the currently 
assigned 10 percent disability rating throughout the appeal 
period under Diagnostic Code 6602, based on the Veteran's 
pulmonary function testing in November 2001 and in December 2003, 
and his use of intermittent inhalational or oral bronchodilator 
therapy.  There is no evidence of the Veteran's use of 
inhalational anti-inflammatory medication or corticosteriods, 
except when prescribed by the Veteran's treating physician on 
April 9, 2003.  The Veteran claims that he used medication up to 
the December 30, 2003 VA examination.  While it was not claimed 
that medication was used daily, resolving all doubt in the 
Veteran's favor, the Board finds a basis for the award of a 30 
percent rating from April 9, 2003, to December 30, 2003.  The 
Veteran has not claimed that he continued daily inhalational 
therapy for any period after that date and it is not shown by the 
record.  Nor is there evidence at any time of at least monthly 
visits to a physician for required care of exacerbations.  The 
evidence does not demonstrate FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent an any time to 
warrant a higher disability rating.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2010).

Resolving all doubt in the Veteran's favor, the Veteran was 
prescribed an inhalational anti-inflammation medication and/or a 
corticosteroid for the period from April 9, 2003, to December 30, 
2003.  The objective evidence warrants a 30 percent disability 
rating for this limited period.  38 C.F.R. §§ 4.7, 4.21.  There 
was no showing during this period of at least monthly visits to a 
physician for required care of exacerbations, or of intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Following the December 30, 2003 VA examination, the Board finds 
that the objective evidence no longer meets the criteria for a 30 
percent disability rating under Diagnostic Code 6602.  See 
38 C.F.R. § 4.97.  All pulmonary function testing was within 
normal limits.  The Veteran reported attacks when he did physical 
activity, but reported that he was on no treatment by oxygen at 
the time.  A VA staff physician who reviewed the Veteran's 
medical records as far back as 2001 also indicated that there was 
no evidence of currently prescribed VA medications.

The objective evidence does not reflect that the Veteran's asthma 
meets or approximates the criteria for a disability rating in 
excess of 10 percent at any time, except for the limited period 
from April 9, 2003, to December 30, 2003.  There is no showing of 
daily inhalational or oral bronchodilator therapy, or continued 
use of inhalational anti-inflammatory medication as of the 
December 31, 2003 VA examination.

The Veteran contends that he should receive higher evaluations 
for asthma under 38 C.F.R. § 4.40 pertaining to functional loss, 
based on his impairment to perform physical activities.  The 
Board notes that 38 C.F.R. § 4.40 is not applicable in this case; 
that provision applies to disabilities of the musculoskeletal 
system, and not to respiratory diseases.  Moreover, exacerbations 
of asthma are contemplated by the rating criteria.
 
The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran provided statements indicating that his asthma 
severely limited his ability "to live a normal life."

The Board acknowledges the Veteran's contentions; however, the 
Board finds the severity of the Veteran's service-connected 
asthma is fully contemplated by the rating criteria.  There is 
nothing exceptional about the Veteran's service-connected 
disability.  The degree of disability exhibited is contemplated 
by the rating schedule.  Thus, the Board finds that the threshold 
test is not met for referral for extraschedular consideration. 38 
C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability evaluation in excess of 10 percent, for the 
period from July 7, 2001, through April 8, 2003, for asthma is 
denied.

A 30 percent disability rating for asthma, for the period from 
April 9, 2003, through December 30, 2003, is allowed, subject to 
the pertinent legal authority governing the payment of monetary 
awards.

A disability evaluation in excess of 10 percent, for the period 
from December 31, 2003, for asthma is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


